337 F.2d 943
Clarence ANDERSON, Appellant,v.J. C. TAYLOR, Warden United States Penitentiary,Leavenworth, Kansas, Appellee.
No. 7775.
United States Court of Appeals Tenth Circuit.
Oct. 13, 1964, Rehearing Denied Nov. 19, 1964.

Frederick D. Green, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty., Topeka, Kan.  (Newell A. George, U.S. Atty., Topeka, Kan., was with him on the brief), for appellee.
Before LEWIS, BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the District Court for the District of Kansas denying petitioner's application for a writ of habeas corpus without a hearing upon the ground that an adequate remedy was available under 28 U.S.C. 2255.  The record indicates that petitioner had earlier lodged a motion under section 2255 with the sentencing court, urging the same grounds as claimed in the instant petition, and that the motion had been denied after full hearing.  Petitioner states that the section 2255 remedy was ineffective because the sentencing court, after denial of the motion, ordered that a transcript of the hearing be furnished to petitioner to aid in appeal and that the order was not complied with.  As a result, so states petitioner, he could not prosecute a timely appeal.


2
Petitioner's allegations, if true, do not establish the remedy of section 2255 to be inadequate or ineffective to test the legality of his detention.  If the rights of petitioner have been infringed by non-compliance with an order of the sentencing court, that court has jurisdiction to take such steps as are necessary to protect its integrity and the administration of justice.


3
The judgment is affirmed.